IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

DEUTSCHE BANK NATIONAL
TRUST COMPANY, ETC,
         Appellant,

v.                                                       Case No. 5D15-2222

THOMAS G. MOORE, CATHERINE
MOORE, ET AL.,
          Appellees.
                                         /

Opinion filed November 18, 2016

Appeal from the Circuit Court for
Brevard County,
Charles G. Crawford, Judge.

Dean A. Morande and Michael K.
Winston, of Carlton Fields Jorden Burt,
P.A., West Palm Beach, for Appellant.

Beau Bowin, of the Bowin Law Group,
Satellite Beach, for Appellee Thomas G.
Moore.

No Appearance for other Appellees.


                             ON CONFESSION OF ERROR

PER CURIAM.

       Pursuant to Appellee's Confession of Error, the circuit court's Final Judgment

Adopting Order Granting Motion for Directed Verdict, rendered August 10, 2015, is

reversed and this cause is remanded to the circuit court for further proceedings.
     REVERSED and REMANDED.


LAWSON, C.J., PALMER and LAMBERT, JJ., concur.




                                    2